Mr. Justice Vickers delivered the opinion of the court: Karl Jaraslowski, plaintiff in error, was found guilty of obtaining money under false pretenses at the September term, 1910, of the criminal court of Cook county, and the court fixed his punishment at imprisonment for one year in the house of correction and imposed a fine of $500, and rendered judgment upon the finding against plaintiff in error and for the costs. After plaintiff in error had served a year in the house of correction he filed a petition in the circuit court for discharge, under paragraph 455 of the Criminal Code, from that portion of the judgment which required him to work out the fine and costs. The prayer of the petition was denied, and thereupon plaintiff in error sued out a writ of habeas corpus from the circuit court of Cook county. A hearing upon the habeas corpus resulted in plaintiff in error being remanded again to the custody of the superintendent of the house of correction. This writ of error is sued out for the purpose of obtaining a review of the judgment of conviction and also the judgment of the court in refusing to discharge the petitioner under paragraph 455 of the Criminal Code. The judgment, in addition to imposing a sentence of one year in the county jail, also ordered and adjudged that plaintiff in error be fined the sum of $500 and all costs of the proceeding, which were taxed at $61.55, and awarded execution therefor, and further provided: “In case of the neglect or refusal of the defendant, Karl Jaraslowski, to pay said fine and costs, it is ordered that at the expiration of one year aforesaid said defendant be required to work out said fine and costs, as provided by statute.” The judgment further directed that in case said fine and costs were not paid at the expiration of the year, the defendant be required to work out said fine “in the house of correction at the rate of $1.50 per day.” In his petition for discharge as a pauper, under paragraph 455 of the Criminal Code, plaintiff in error alleged that, he had no money to pay the fine and costs and that he was wholly destitute and without any means wherewith to pay the same, and that he was a pauper within the meaning of the statute, and that all “legal means had been exhausted to collect the same.” The court below held that paragraph 455 of the Criminal Code did not apply to a case where by the judgment of the court the defendant was required to work out his fine in accordance with paragraph 168b of the Criminal Code, and this ruling is assigned as error. Plaintiff ill error contends that the judgment of the court requiring him to serve the maximum term in the house of correction and also to be further retained in said house of correction to work out his fine after the expiration of the year of imprisonment is erroneous unless said judgment be construed to permit the payment of the fine during the year he is imprisoned as a punishment for the offense. The question thus raised has been determined by this court adversely to the contention of plaintiff in error in the case of Berkenfield v. People, 191 Ill. 272. In that case the prisoner was convicted of obtaining credit by a false and fraudulent statement in writing as to his financial standing, in violation of section 97 of the Criminal Code. He was sentenced to imprisonment in the county jail of Cook county for the period of one year and to pay a fine of $1000 and the costs of the proceeding, and the judgment provided that if at the expiration of his term of imprisonment of one year said fine and costs be not paid he be confined in the county jail until said fine and costs were fully satisfied, at the rate of $1.50 per day, or until he was otherwise discharged pursuant to law. On page 277, in discussing that case, this court said: “Under an indictment charging a single offense upon a conviction for which both fine and imprisonment may be imposed, the court may properly order the defendant, for a failure to pay such fine and costs, to be imprisoned, such imprisonment to commence after the expiration of the term fixed as a punishment for the crime, otherwise the sentence of imprisonment and fine would be satisfied by imprisonment, only.” The statute also provides (paragraph 168& of the Criminal Code) that any person convicted of petit larceny, or any misdemeanor punishable, under the laws of the State, in whole or in part, by fine, may be required, by the order of the court, to work out such fine and all costs in the workhouse of the city) town or county, or in the streets or alleys of any city or town, or on the public roads of the county, under the proper person in charge of such workhouse, etc., at the rate of $1.50 per day. Under this section of the statute the court had power to sentence plaintiff in error to imprisonment in the workhouse and also to impose upon him a fine, and to provide in the judgment that in case the fine was not paid it should be worked out in the workhouse at the rate of $1.50 per day. (Berkenfield v. People, supra.) There was no error in the.judgment of the court in requiring plaintiff in error to work out his fine after his term of imprisonment expired, notwithstanding the maximum tenn of imprisonment was imposed. Plaintiff in error insists that he is entitled to his discharge under paragraph 455 of the Criminal Code, relating to the discharge of paupers. We cannot agree with this contention. Paragraph 168b, which authorizes the court, in proper cases, to require that a fine be worked out by the defendant at $1.50 per day, was enacted for the purpose of enabling the State to collect in labor fines that could not be collected by execution, and it may apply to a case where the defendant is unable to pay in money as well as to a case where he is able to pay but unwilling to do so. As long as the prisoner is able to pay his fine in labor it can not be said that “all legal means” of collecting the fine have been exhausted, where the judgment requires the fine to be paid in labor. We do not hold that a defendant might not, under any circumstances, become entitled to a discharge from the payment of a fine, under paragraph 455, where he had been adjudged to pay it in labor in default of a payment in money, but we have no hesitation in saying that plaintiff in error has presented no such case in the record before us. His only showing is that he is insolvent and has no property or money with which to pay the fine. He makes no attempt to show any reason why he is unable to work out his fine in accordance with the sentence of the court. A prisoner is not entitled to his discharge, under paragraph 455, where the judgment requires him to pay the fine in labor, merely by showing that he is á pauper and has no money with which to pay the fine. The judgment of the criminal court of Cook county is affiimed. Judgment affirmed.